Anders, J.
(dissenting). — I am unable to assent to what is said in the opinion of the majority of the court in this case as to the scope and effect of the decision of the trial court upon the demurrer to the plaintiffs’ petition in the condemnation matter. It is conceded by the majority of the court that the question whether the use proposed to be made of the property sought to be condemned as set forth in plaintiffs’ petition was a public use was properly raised by defendants’ demurrer, and that that question was considered and determined by the court is, in my opinion, evident from the judgment itself. It was incumbent upon the petitioners to set forth in their petition the purpose for which they were seeking to appropriate the defendants’ premises, in order that the court might see whether such purpose was a public use; and they did state such purpose in their petition in no uncertain or ambiguous language. And it was the manifest duty of the court, in disposing of the demurrer, to determine the character and purpose of the contemplated use on the allegations of the petition *554alone, assuming them to be true; and if it did not do so, it failed to determine the only question before it. But, in my judgment,' the court did determine the question raised by the demurrer, and argued by counsel on both sides when it decided “that the use proposed to be made of the property to be condemned as set forth in plaintiffs’ complaint is a public use.” But it is said by the majority that this was simply a ruling upon the demurrer, and not an adjudication upon the facts that the use was a public use, as required by the statute. Why not an adjudication upon the facts ? The facts, it is true, were admitted by the demurrer, but I am unable to comprehend how a decision based on admitted facts is in any respect different from an adjudication upon facts established by proof. The very object of evidence is to establish the facts alleged in a pleading, and I have hitherto considered it to be an established rule of law that it is not necessary, or even proper, to prove facts already admitted in the pleadings. If the rule were otherwise, admissions would certainly be profitless and useless.
Believing, as I do, that the lower court, in the condemnation proceedings in question, intended to and' did determine and decide “that the contemplated use of the property sought to be appropriated is really a public use,” I cannot avoid the conclusion that the defendants, under the provision of the statute cited in the majority opinion, had a perfect right to appeal from that “adjudication.” And, if this view is correct, it follows that, after the appeal to this court was perfected, the loweiycourt was without jurisdiction to proceed further in the premises, and ought to be prohibited from so doing.
I concur in the refusal to grant the writ of certiorari.